By tee Court.
The 10th section' of the act concerning notaries public, etc., passed April ,13, ,185.8 (55 Ohio L. 13), provides : “ The instrument of protest of any notary public appointed and qualified under the laws of the state, or the *580laws of any other state or territory of the United States, accompanying any bill of exchange or promissory note which has been protested by such notary for non-acceptance and-non-payment, shall be held by the courts of this state as prima fade evidence of the facts therein certified ; provided, that any party may contradict, by other evidence, any such certificate.” • In our opinion, the legislature intended, by this section, to make domestic bills of exchange and promissory notes, as well as foreign bills, proper subjects for notarial protests, and that, therefore, the Court of Common Pleas erred in rejecting the testimony offered by the plaintiff below. Case v. Heffner, 10 Ohio, 180, was decided before the passage of the act of 1858, or any other statute containing provisions equivalent to .those of the above 10th section.

Judgments below reversed, and cause remanded.